



COURT OF APPEAL FOR ONTARIO

CITATION:
Kankis (Re), 2012 ONCA 147

DATE: 20120307

DOCKET: C54217

Goudge, MacPherson and Juriansz JJ.A.

IN THE MATTER OF:  Astrida Ruta Kankis

AN APPEAL UNDER PART XX.1 OF THE
CRIMINAL
    CODE

Astrida Kankis, appearing in person

Anita Szigeti, amicus curiae

Matthew Asma, for the respondent

Jean Buie, for the Centre for Addiction and Mental
    Health

Heard: February 29, 2012

On appeal against the disposition of the Ontario Review
    Board dated, June 20, 2011.

APPEAL
    BOOK ENDORSEMENT

[1]

The parties all agree that the decision that was made by the ORB
    has no current effect, or consequence for Ms. Kankis.

[2]

We cannot see that the alternative orders suggested to us or the
    order we propose to make carry any practical consequences.

[3]

In our view the order made by the ORB was effectively erased by
    the decision of Trotter J.  We would therefore quash the appeal from it.


